11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jay Dee Burns,                                * From the 70th District Court
                                                of Ector County,
                                                Trial Court No. A-45,138.

Vs. No. 11-20-00016-CR                        * February 21, 2020

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed for want of jurisdiction.